Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 5, 2010 among AMVAC CHEMICAL CORPORATION, a California corporation (
“Borrower”), AMERICAN VANGUARD CORPORATION, a Delaware corporation (“American
Vanguard”), GEMCHEM, INC., a California corporation (“GemChem”), 2110 DAVIE
CORPORATION, a California corporation (“2110 Davie” and, collectively, with
American Vanguard and GemChem, “Guarantors”), each lender signatory hereto and
BANK OF THE WEST, as Agent (“Agent”).

RECITALS

WHEREAS, Borrower, the Guarantors, Agent and Lenders signatory thereto have
entered into a Credit Agreement dated as of December 15, 2006 (as amended,
modified or waived, the “Credit Agreement”).

WHEREAS, Borrower, the Guarantors, Agent and the Lenders desire to amend the
Credit Agreement as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

1. Incorporated Definitions. All capitalized terms used in this Amendment and
not otherwise defined shall have the meanings given to such terms in the Credit
Agreement.

2. Revised Definitions.

(a) All references in the Credit Agreement to “Prime Rate,” except the
definition of “Prime Rate” in Section 1.01 of the Credit Agreement, are amended
to refer to the “Alternate Base Rate.”

(b) The definition of “Guaranteed Obligations” in Section 1.01 of the Credit
Agreement is amended to replace the word “Obligations” in the first sentence
with the words “Secured Obligations.”

(b) Section 1.01 of the Credit Agreement is amended to amend the definitions of
“Applicable Rate,” “Consolidated EBITDA” and “Secured Obligations” and to add,
in correct alphabetical order, definitions of “Alternate Base Rate,” “Daily
One-Month LIBOR,” “First Amendment,” “First Amendment Effective Date and
“Non-Consenting Lender,” each to read as follows:

“Alternate Base Rate” is reset daily and means, for any day, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Rate in effect on such day plus one percent (1.00%) and (c) Daily
One-Month LIBOR on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1.00%). Any change in the
Alternate Base Rate due to a change in the Prime Rate or, the Federal Funds Rate
or the Daily One-Month LIBOR shall be effective from and including the effective
date of such change in the Prime Rate or, the Federal Funds Rate or Daily
One-Month LIBOR, respectively.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Funded Debt Ratio as set forth in the most recent
Compliance Certificate delivered pursuant to Section 7.02(a):

 

Applicable Rate

Pricing

Level

 

Consolidated

Funded Debt Ratio

 

Unused

fee

 

Eurodollar Rate +

 

Alternate

Base Rate +

     

Standby Letter of Credit Fees

 

I

  ³3.50:1.00   0.50%   3.50%   2.50%

II

  <3.50 :1.00 but ³3.00:1.00   0.40%   3.25%   2.25%

III

  <3.00 :1.00 but ³2.50:1.00   0.35%   3.00%   2.00%

IV

  <2.50:1.00   0.30%   2.50%   1.50%

 

1



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Funded Debt Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level I
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. From and after the First
Amendment Effective Date until the later of (a) the date on which a Compliance
Certificate is delivered pursuant to Section 7.02(a) for the period ending
March 31, 2010 and (b) the first date thereafter on which there is a change in
the Applicable Rate pursuant to the preceding sentence, the Applicable Rate
shall be determined based upon Pricing Level I.

“Consolidated EBITDA” means, for any period, for American Vanguard and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable by American Vanguard and its Subsidiaries for such period,
(iii) the amount of depreciation and amortization expense for such period,
(iv) non-recurring non-cash charges subject to approval by Agent, (v) losses on
the sale of fixed assets, (vi) to the extent described in detail to Agent in
writing that is in form and content satisfactory to Agent, charges in an
aggregate amount not to exceed $15,000,000 (prior to accrual of any related tax
effects) recognized during the fiscal quarter ending December 31, 2009 and
(vii) non-cash stock based compensation expenses. Extraordinary items and gains
(but not losses) on (and proceeds from) sales or Dispositions of assets outside
of the ordinary course of business shall be excluded in the calculation of
Consolidated EBITDA.

“Daily One-Month LIBOR” means, as of any day, the Eurodollar Rate that Agent
determines would be applicable to a Eurodollar Rate Loan with an Interest Period
of one month, based on the Eurodollar Rate determined on such day, or, if such
day is not a Business Day, the immediately preceding Business Day.

“First Amendment” means the First Amendment to this Agreement dated as of March
5, 2010.

“First Amendment Effective Date” has the meaning given to such term in the First
Amendment.

“Non-Consenting Lender” means any Lender, as determined by Agent, to be (a) a
Defaulting Lender, (b) a Lender that has failed to approve or consent to any
amendment, waiver, modification or extension requiring such Lender’s approval
pursuant to Section 11.01 or (c) a Lender that has taken any action to or
indicated to Agent such Lender’s intention not to grant any such approval or
consent.

“Secured Obligations” means the Obligations, the Hedge Obligations, and all
treasury management arrangements between any Lender and any Loan Party,
including without limitation, automatic clearing house, credit card, purchase
card and cash management arrangements that are entered into by any Loan Party in
the ordinary course of business.

 

2



--------------------------------------------------------------------------------

3. GAAP. A new Section 1.03(b) is added immediately after Section 1.03(a) of the
Credit Agreement to read as follows:

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request,
Agent, the Lenders and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

4. Repayment of Swing Line Loans. Section 2.07(b) of the Credit Agreement
amended to read as follows:

(b) Borrower agrees to repay each Swing Line Loan on the earlier to occur of
(a) five (5) Business Days prior to the Maturity Date for Credit Extensions
under the Revolving Commitments of the Lenders or (b) such earlier date as shall
be acceptable to the Swing Line Lender.

5. Non-Consenting Lenders. A new Section 2.16 is added immediately after
Section 2.15 of the Credit Agreement to read as follows:

2.16 Non-Consenting Lenders. In the event any Lender is a Non-Consenting Lender,
Borrower may, upon written notice to such Non-Consenting Lender and to Agent,
require such Non-Consenting Lender to assign, and such Non-Consenting Lender
shall assign, within five Business Days after the date of such notice, to one or
more assignees selected by Borrower and that is (are) Eligible Assignees and
otherwise comply with the provisions of Section 11.06 (each a “Replacement
Lender”) all of such Non-Consenting Lender’s rights and obligations under this
Agreement and the other Loan Documents (including without limitation its
Commitments and all Loans owing to it) in accordance with Section 11.08. With
respect to any such assignment, the Non-Consenting Lender shall concurrently
with such assignment receive payment in full of all amounts due and owing to it
hereunder or under any of the other Loan Documents with respect to the Loans and
Commitments so assigned, including, without limitation, the aggregate
outstanding principal amount of the Loans owed to such Non-Consenting Lender,
together with interest thereon through the date of such assignment, amounts
payable to such Non-Consenting Lender under Article III with respect to such
Loans and all fees payable to such Non-Consenting Lender with respect to such
Loans and Commitments so assigned. Any assignment to a Replacement Lender
pursuant to the provisions of this Section 2.12 shall be in accordance with the
provisions of Section 11.01 hereof. In no event shall any Lender have any
obligation to issue any new or increased Commitment to replace all or any part
of any Commitment of any Non-Consenting Lender.

6. Financial Covenants. Sections 8.09(a) and 8.09(b) of the Credit Agreement are
amended to read as follows:

(a) Permit the Consolidated Funded Debt Ratio as of the end of any fiscal
quarter to exceed the ratio set next to such fiscal quarter below:

 

As of the following date:    Not permit the ratio to exceed: March 31, 2010   
5.25 to 1.00 June 30, 2010    3.75 to 1.00 September 30, 2010    3.25 to 1.00
December 31, 2010 and the last day of any fiscal quarter thereafter    3.00 to
1.00

 

3



--------------------------------------------------------------------------------

(b) Permit the Consolidated Fixed Charge Coverage Ratio as of the last day of
any fiscal quarter to be less than the ratio set next to such fiscal quarter
below:

 

As of the following date:    Not permit the ratio to be less than: December 31,
2009, March 31, 2010, June 30, 2010    1.25 to 1.00
September 30, 2010 and the last day of any fiscal quarter thereafter    1.50 to
1.00

7. Conditions Precedent. This Amendment shall be effective as of the date
(“First Amendment Effective Date”) upon which the following conditions are
satisfied:

(a) Agent shall have received from Borrower, the Guarantors and the Required
Lenders a counterpart of this Amendment signed on behalf of each such party.

(b) Agent shall have received such documents, certificates and legal opinions as
the Agent or its counsel may reasonably request relating to the organization or
formation, existence and good standing of Borrower and the Guarantors, the
authorization of this Amendment and any other legal matters relating to
Borrower, the Guarantors, the Credit Agreement or this Amendment, all in form
and substance satisfactory to the Agent and its counsel.

(c) Borrower shall have paid to the Agent for the pro rata account of each
Lender timely executing and delivering this Amendment (including by way of
facsimile or electronic mail) an amendment fee equal to 0.15% of such Lender’s
Commitment.

(d) The Agent shall have received all fees and other amounts due and payable on
or prior to the First Amendment Effective Date, including reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by
Borrower hereunder or under the Credit Agreement.

Notification from Agent to Borrower and Lenders shall be conclusive and binding
evidence of the First Amendment Effective Date.

8. Representations and Warranties. Each of Borrower and each Guarantor hereby
represents and warrants that, taking into account the terms of this Amendment,
as of the date hereof:

(a) The representations and warranties of Borrower and the Guarantors set forth
in Article VI of the Credit Agreement are true and correct in all material
respects; and

(b) There exists no Event of Default or Default.

9. Ratification. Each of the Credit Agreement and each of the other Loan
Documents, as amended hereby, are hereby ratified and remains in full force and
effect.

10. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement and any of the
parties hereto may execute this Amendment by signing any such counterpart.

11. Loan Documents. This Amendment is a Loan Document.

12. Choice of Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
California but giving effect to federal laws applicable to national banks.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AMVAC CHEMICAL CORPORATION, as Borrower By:  

/s/

Name:  

 

Title:  

 

AMERICAN VANGUARD CORPORATION, as a

Guarantor

By:  

/s/

Name:  

 

Title:  

 

GEMCHEM, INC., as a Guarantor By:  

/s/

Name:  

 

Title:  

 

2110 DAVIE CORPORATION, as a Guarantor By:  

/s/

Name:  

 

Title:  

 

 

5



--------------------------------------------------------------------------------

BANK OF THE WEST, as Agent, L/C Issuer and Swing Line Lender

By:

 

/s/

Name:

 

 

Title:

 

 

BANK OF THE WEST, as a Lender

By:

 

/s/

Name:

 

 

Title:

 

 

 

6



--------------------------------------------------------------------------------

BANK OF MONTREAL, acting under its Trade name BMO Capital Markets, as
Documentation Agent

By:

 

/s/

Name:

 

 

Title:

 

 

BMO CAPITAL MARKETS FINANCING, INC., as Lender

By:

 

/s/

Name:

 

 

Title:

 

 

 

7



--------------------------------------------------------------------------------

FIRST BANK DBA FIRST BANK & TRUST, as a Lender By:  

/s/

Name:  

 

Title:  

 

 

8



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES,

ACA/FLCA, as a Lender

By:  

/s/

Name:  

 

Title:  

 

 

9



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as a Lender

By:

 

/s/

Name:

 

 

Title:

 

 

 

10



--------------------------------------------------------------------------------

AGSTAR FINANCIAL SERVICES, PCA, as a Lender

By:

 

/s/

Name:

 

 

Title:

 

 

 

11



--------------------------------------------------------------------------------

FCS FINANCIAL, PCA, as a Lender By:  

/s/

Name:  

 

Title:  

 

 

12



--------------------------------------------------------------------------------

ORGANIZATIONAL AND AUTHORIZATION CERTIFICATE

On behalf of Borrower and Guarantors identified in the foregoing Amendment, the
undersigned certifies to Agent and the Lenders that (a) except for any
amendments attached hereto, there have been no amendments or other modifications
to the Organization Documents of the Borrower or any Guarantor since those
documents were delivered in connection with the Credit Agreement; (b) each of
Borrower and Guarantors remains in good standing in all jurisdictions where so
required by the Credit Agreement; (c) the resolutions of Borrower and Guarantors
delivered in connection with the Credit Agreement remain effective to authorize
the amendment of the Credit Agreement as described in the foregoing First
Amendment; (d) none of the Organization Documents or resolutions of Borrower or
any Guarantor delivered in connection with the Credit Agreement has been
repealed, revoked, rescinded or amended in any respect (except as clearly
indicated in the attached documents), and each remains in full force and effect
as of the date hereof; (e) (s)he is authorized on behalf of Borrower and the
Guarantors to deliver this Organizational and Authorization Certificate on
behalf of Borrower and the Guarantors, (f) the individual(s) signing the
foregoing Amendment on behalf of Borrower and the Guarantors holds the office
set forth below or next to his(her) signature and is authorized to execute and
deliver the Amendment on behalf of Borrower and the Guarantors in accordance
with the Organization Documents and existing resolutions of Borrower and the
Guarantors and (g) Agent and the Lenders may conclusively rely on this
Organizational and Authorization Certificate unless and until superseding
documents shall be delivered to Agent.

IN WITNESS WHEREOF, I have signed this Organizational and Authorization
Certificate this 5th day of March 2010.

 

By:  

/s/

Name:  

 

Title:  

 

 

13